DETAILED ACTION
	Claims 21-51 were/stand cancelled.  Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28 2020 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a minimum fine particle fraction of at least 40%.  The instant specification provides no limiting definition of fine particle fraction.  ResearchGate questions how does one calculate fine particle fraction.  One answer by James Fink states that the fine particle fraction is the fraction of emitted particles that are less than a particle size that is considered the upper limit of respirable.  Some say this is 5 microns, some use 3.5 micron MMAD (mass median aerodynamic diameter).  The lower number appears to have better correlation with in vivo deposition (page 5).  Morton (USPGPUB No. 20100258118) teaches the fine particle fraction (FPF) is normally defined as the FPD (fine particle dose) divided by the ED (emitted dose) and expressed as a percentage. Herein, the FPF of ED is referred to as FPF(ED) and is calculated as FPF(ED)=(FPD/ED).times.100% (paragraph 0018).  The fine particle fraction (FPF) may also be defined as the FPD divided by the MD (metered dose) and expressed as a percentage. Herein, the FPF of MD is referred to as FPF(MD), and is calculated as FPF(MD)=(FPD/MD).times.100% (paragraph 0019).  The FPF(MD) can also be termed the `Dose Efficiency` and is the amount of the dose of the pharmaceutical dry powder formulation which, upon being dispensed from the delivery device, is below a specified aerodynamic particle size (paragraph 0020).  Whilst the FPF and FPD of a dry powder formulation are dependent on the nature of the powder itself, these values are clearly also influenced by the type of inhaler used to dispense the powder. As a rule, the FPF observed when dispensing a dry powder composition using a passive device will not to 
Therefore, the instant claims are indefinite as neither the claims nor the specification teach how the fine particle fraction is calculated.  The calculation depends on what is the upper limit of respirable particles as taught by ResearchGate and Morton.  Since the upper limit is not delineated it is unclear how to determine if the formulation exhibits a minimum fine particle fraction of at least 40%.  Additionally since as taught by Morton the inhaler used to dispense the powder influences the FPF without more guidance as to how the FPF is measured one skilled in the art would not be apprised of the metes and bounds of the claims.  
Claim 7 as currently written is vague and indefinite.  The claim recites “The formulation of claim 1” twice.  The claim also recites “wherein the fine powder has a mass)”, it is unclear if repetition and the wherein clause are typos or if something was intended to be included in the claim that was left out.
Claims 2-20 are included in the rejection as they depend on a rejected base claim.  It is noted that claims 9-10 recites an MMAD which as taught by ResearchGate can be used in the FPF.  However, the MMAD as claimed is directed to the palonosetron wherein the FPF is based on the formulation.  Therefore, it is not clear that this MMAD would correspond to the MMAD utilized in the calculation of the FPF.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morton (USPGPUB No. 20100258118, cited on PTO Form 1449) in view of Bulsara et al. (USPGPUB No. 20050244340, cited on PTO Form 1449).
Applicant Claims
	The instant application claims a formulation comprising palonosetron or a pharmaceutically acceptable salt thereof, wherein the formulation exhibits a minimum fine particle fraction (FPF) of at least 40%.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Morton is directed to a drug delivery system for pulmonary administration of at least one pharmaceutically active agent comprising a passive dry powder inhaler device and a dry powder composition wherein the powder composition comprises the at least one pharmaceutically active agent or drug and wherein the combination of the device and the composition ensure that at least 50% of the metered dose of the at least one active agent or dug is dispensed by the device upon actuation in a form that will allow deposition in the lung of a patient (claim 1).  The powder composition has a dosing efficiency at 5 µm of at least 40% (claim 5).  The composition comprises carrier particles wherein the carrier particles are coarse, fine or a combination of coarse and fine particles (claims 10-11).  The particles are prepared by co-spray drying the active and additive material (claim 20) or co-milling particles of the active material and particles of the additive material (claim 24).  It is a particular aim of the present invention which provides an FPF (fine particle fraction) of at least 35%, preferably will be between 40 and 99% (paragraph 0023).  The mass median aerodynamic diameter (MMAD) of less than 10 µm, preferably less than 5 µm, more preferably less than 2 µm and most preferably less than 1.5 µm (paragraph 0030).  The invention can be carried out with any pharmaceutically active agent (paragraph 0034).  Specific drugs include palonosetron (paragraph 0034, #18).  Inhalable aerosol is taught (paragraph 0051, Fine carrier particles have a median diameter of 3 to 40 µm (paragraph 0249).  Coarse particles have a diameter from 40 to 100 µm or greater (paragraph 0248).  Active particles of less than about 5 µm are taught (paragraph 0298).  The carrier particles whether coarse, fine or a combination of both may be present in an amount of at least 50% by weight, more preferably 70%, advantageously 90% and most preferably 95% based on the total weight of the powder (including the carrier, active and additive) (paragraph 0250).  Preferable carrier particles are lactose (paragraph 0239).  Pay load of each blister is between 1 µg and 100 mg (paragraph 0165).  Nasal delivery is taught (paragraph 0355). 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Morton suggests lactose carrier particles and that the carrier particles can be a combination of coarse and fine particles, Morton does not exemplify such with palonosetron.  Morton does not teach the use of lactose for both the coarse and fine excipient powder.  However, these deficiencies are cured by Bulsara et al.
	Bulsara et al. is directed to dry powder compositions having improved storage stability.  It is taught that the inhalable composition may also contain two or more excipient particle size ranges.  For example, in order to control the proportion of inhaled medicament, while retaining a good accuracy for metering, it is often desirable to use one component of the excipient that has a particle size of less than 15 µm (the fine excipient component) and another component of the excipient that has a particle size of 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morton and Bulsara et al. and utilize palonosetron as the active agent.  Morton teaches that invention can be carried out with any pharmaceutically active agent and specifically teaches palonosetron as one of those drugs.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught active agents as a person with ordinary skill Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Furthermore, the selection of a specific drug is considered prima facie obvious depending on the desired condition/symptoms to be treated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morton and Bulsara et al. and utilize a combination of both fine and coarse lactose as the excipient/carrier of the powder formulation.  Firstly, Morton specifically teaches that combinations of fine and coarse carrier particles can be utilized.  Secondly, Bulsara et al. teaches in order to control the proportion of inhaled medicament, while retaining a good accuracy for metering, it is often desirable to use one component of the excipient that is fine and another component of the excipient that is coarse.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success in utilizing a mixture of fine and coarse carrier particles in invention of Morton.  
Regarding the claimed minimum fine particle fraction, concentration of active agent, mass ratio, mass median diameter and average particle size, Morton and Bulsara et al. teach an overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claims 16-20, Morton teaches an inhalable aerosol and wherein the composition can be delivered pulmonary or nasally.  Thus clearly suggesting these limitations.  The recitation “for buccal administration” is an intended use of the formulation. A recitation of the intended use of the claimed invention, must result in a .  


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bulsara et al. as applied to claims 1-14 and 16-20  above and in further view of Solomon et al. (USPGPUB No. 20100143461, cited on PTO Form 1449).
Applicant Claims
	The instant application claims the palonosetron is in the hydrochloride salt.  
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	The teachings of Morton and Bulsara et al. are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Morton suggests palonosetron, Morton does not teach the hydrochloride salt.  However, this deficiency is cured by Solomon et al.
Solomon et al. is directed to palonosetron formulations.  It is taught that palonosetron is marketed in the form of its hydrochloride salt (paragraph 0003).  It is taught as being useful for the prevention of acute and delayed nausea and vomiting associated with initial and repeat courses of moderately emetogenic cancer chemotherapy.  It is also known for the prevention of postoperative nausea and vomiting 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morton, Bulsara et al. and Solomon et al. and utilize palonosetron hydrochloride.  One of ordinary skill in the art would have been motivated to utilize the hydrochloride salt as this is how palonosetron is marketed as taught by Solomon et al.
Regarding the claimed amount of palonosetron, Solomon et al. teaches palonosetron overlapping the amounts claimed.  Since Morton and Bulsara et al. suggest total amounts of the dosage form that comprise excipients which overlap with the amounts claimed, one skilled in the art would have been motivated to manipulate the amount of drug and correspondingly the excipients depending on the severity of the condition, as well as the age and weight of the patient as suggested by Bulsara et al.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.
It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9918971 (cited on PTO Form 1449) in view of Patel et al. (USPGPUB No. 20060263421, cited on PTO Form 1449).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a formulation comprising palonosetron or a pharmaceutically acceptable salt thereof, wherein the formulation exhibits a minimum fine particle fraction (FPF) of at least 40%.
Patent ‘971 claims a dry powder aerosol formulation for use in a dry powder inhaler comprising granisetron having a mean geometric diameter of between 1-3 microns and a pharmaceutically acceptable excipient wherein the excipient is a mixture 
The difference between Patent ‘971 and the instant claims is that Patent ‘971 does not claim the addition of palonosetron.  However, this deficiency is cured Patel et al.  
Patel et al. teaches that most patients undergoing anticancer treatment either by chemotherapy or radiation suffer from side effects of the treatment such as nausea and vomiting.  To prevent or minimize these side effects antagonists of 5-hydoxytrptamine subtype 3 are administered.  These compounds include ondansetron, granisetron and palonosetron (paragraph 0003).  Hydrochloride salts are also taught (paragraph 0031). Amounts of 5-HT3 receptor antagonist are from 0.1 to 4% (paragraph 0047).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Patent ‘971 and Patel et al. and utilize palonosetron in the invention of Patent ‘971.  One of ordinary skill in the art would have been motivated to either replace the granisetron with palonosetron as both are taught as effective 5-hydroxytrptamine subtype 3 agonists.  Alternatively, one of ordinary skill in the art would have been motivated to utilize both as both are taught as effective for the same treatment.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  
Regarding the claimed amounts, one skilled in the art would have been motivated to manipulate the amounts of the ingredients in the composition.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9770409 (cited on PTO Form 1449) in view of Patel et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  

Patent ‘409 claims a dry powder aerosol formulation for use in a dry powder inhaler comprising ondansetron having a mean geometric diameter of between 1-3 microns and a pharmaceutically acceptable excipient wherein the excipient is a mixture of coarse and fine particle lactose and wherein the coarse particle lactose has a D50 of about 55 µm or about 60 µm and wherein the fine particle lactose has a D50 of equal to or less than 10 µm.  A method of treating nausea or vomiting wherein the formulation is administered into the pulmonary tact of the subject by inhalation is claimed.
The difference between Patent ‘409 and the instant claims is that Patent ‘409 does not claim the addition of palonosetron.  However, this deficiency is cured Patel et al.  
The teachings of Patel et al. are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Patent ‘409 and Patel et al. and utilize palonosetron in the invention of Patent ‘409.  One of ordinary skill in the art would have been motivated to either replace the ondansetron with palonosetron as both are taught as effective 5-hydroxytrptamine subtype 3 agonists.  Alternatively, one of ordinary skill in the art would have been motivated to utilize both as both are taught as effective for the same treatment.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  
Regarding the claimed amounts, one skilled in the art would have been motivated to manipulate the amounts of the ingredients in the composition.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16576682 (USPGPUB No. 20200085801, cited on PTO Form 1449) in view of Patel et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Copending ‘682 claims a dry powder aerosol formulation for use in a dry powder inhaler comprising granisetron having a mean geometric diameter of between 1-3 microns and a pharmaceutically acceptable excipient wherein the excipient is a mixture of coarse and fine particle lactose and the coarse particle lactose has a D10 of about 3-6 µm, or a D90 of about 170 µm or has an average particle size of 50-200 µm. the fine particle lactose has a D50 of less than 5 µm; and the formulation has a respirable fraction (RPF) of 50% or more, when tested using a Next Generation Impactor (NGI).  A method of treating nausea or vomiting wherein the formulation is administered into the pulmonary tact of the subject by inhalation is claimed.
The difference between Copending ‘682 and the instant claims is that Copending ‘682 does not claim the addition of palonosetron.  However, this deficiency is cured Patel et al.  
The teachings of Patel et al. are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Copending ‘682 and Patel et al. and utilize palonosetron in the invention of Copending ‘682.  One of ordinary skill in the art would have been motivated to either replace the granisetron with palonosetron as both are taught as effective 5-hydroxytrptamine subtype 3 agonists.  Alternatively, one of ordinary skill in the art would have been motivated to utilize both as both are taught as effective for the same treatment.  As a general principle it is prima facie In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  
Regarding the claimed amounts, one skilled in the art would have been motivated to manipulate the amounts of the ingredients in the composition.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16864035 (USPGPUB No. 20200268654, cited on PTO Form 1449) in view of Patel et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘035 claims a dry powder aerosol formulation for use in a dry powder inhaler comprising ondansetron having a mean geometric diameter of between 1-3 microns and a pharmaceutically acceptable excipient wherein the excipient is a mixture of coarse and fine particle lactose and the coarse particle lactose has a D10 of about 3-6 m, or a D90 of about 170 m or has an average particle size of 50-200 m; the fine particle lactose has a D50 of less than 5 m; and the formulation has a respirable fraction (RPF) of 50% or more, when tested using a Next Generation Impactor (NGI).  A method of treating nausea or vomiting wherein the formulation is administered into the pulmonary tact of the subject by inhalation is claimed.
The difference between copending ‘035 and the instant claims is that copending '035 does not claim the addition of palonosetron.  However, this deficiency is cured Patel et al.  
The teachings of Patel et al. are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of copending '035 and Patel et al. and utilize palonosetron in the invention of copending '035.  One of ordinary skill in the art would have been motivated to either replace the ondansetron with palonosetron prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  
Regarding the claimed amounts, one skilled in the art would have been motivated to manipulate the amounts of the ingredients in the composition.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616